Citation Nr: 1537573	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

(The issue of service connection for bladder and prostate disability are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.

In an April 2014 decision, in pertinent part, the Board denied service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  Thereafter, the Veteran appealed the Board's denial of this matter to the Court of Appeals for Veteran Claims (Court).  In February 2015, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMR).  The Court granted the JMR in a February 2015 Order, vacating and remanding the part of the April 2014 decision that denied service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder. 

The Veteran provided testimony on his claim for service connection for an acquired psychiatric disorder at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The Board acknowledges that the Veteran also perfected an appeal on the issue of service connection for a bladder and prostate disability.  Further, the Veteran provided testimony on this issue at a hearing before a different VLJ in April 2013.  The Veteran did not provide testimony on his present claim for service connection for an acquired psychiatric disorder at the April 2013 hearing, nor did the undersigned VLJ take testimony on the bladder issue at the July 2011 hearing.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707.  Inasmuch as separate hearings were conducted by different VLJs, and there is no overlap on the issue(s) discussed at these hearings, a separate decision will be promulgated under the same docket number for the other appellate claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder was remanded by the Court in February 2015 for action consistent with the terms of the JMR. 

In the JMR, the parties asserted that although the Board acknowledged that the Veteran received the Navy Achievement Medal based on its review of his DD-214, it is not clear from the Board's discussion whether they reviewed the August 1970 certificate that included the "with combat V" language.  The parties stated that because this evidence appears to be favorable to the Veteran, and because it is relevant to the Board's finding regarding the applicability of the combat provisions of 38 U.S.C. § 1154, the Board is obligated to specifically consider the evidence.  The parties agree that the Board's failure to provide an adequate statement of reasons or bases as to whether the Veteran engaged in combat is prejudicial because if Appellant is a combat veteran, the provisions of 38 C.F.R. § 3.304(f)(2) apply.

The Board notes that the August 1970 certificate that includes the "with combat V" language authenticity is called into question.  The Board notes that the document did not come from an official source and is in conflict with the DD214.  Thus, on remand it is necessary to confirm authorization of the "V."  

Moreover, in the JMR, the parties asserted that the Veteran questions the competency of the September 2010 VA examiner.  The Veteran's representative stated that, since the doctor began conducting examinations for VA in 2009, "there have been enough complaints against him, inappropriate approaches to the veterans, antagonistic attitude."  The representative indicated that the VA examiner has a congressional complaint against him right now.  In light of these comments, the parties agree that the Board was obligated to discuss whether the duty to assist required VA to obtain the complaints against the doctor to aid Appellant in challenging the competency of the doctor.  

As to complaints, the Veteran's representative did not introduce any specific evidence regarding any such complaints, and has therefore not met his burden of rebutting the Board's presumption that the examiner was competent.  See Cox v. Nicholson. 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence).  However, on remand the Board will allow the Veteran an opportunity to submit specific evidence regarding complaints.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary steps to have the August 1970 certificate that included the "with combat V" language authenticated.  Specifically, please confirm authorization of a "V."  This may include submitting a copy of the record to the appropriate agency for their consideration as to the authenticity of the record.  All service personnel records should be obtained.

An official determination must be made in writing and included in the claims folder as to the authenticity of the record and authorization of a "V."

2.  Ask the Veteran and his representative to provide specific evidence regarding complaints against the September 2010 VA examiner since 2009.  Please include evidence of the alleged congressional complaint.

3.  The AOJ should undertake any additional development deemed warranted, to include consideration of whether an examination is warranted based upon any additional evidence received.

4.  Then, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




